DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,699,597.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses an apparatus for at least one rail structure having a plurality of surfaces, each of the plurality of surfaces including a pre-defined slot pattern, the pre-defined slot pattern receiving at least one fastener; at least one unit including at least one of the at least one rail structures, the at least one unit forming a support structure for at least one module; and at least one controller receiving commands, the at least one controller controlling the at least one module based at least on the commands whereas the reference U.S. Patent claim is directed to an apparatus for at least one rail structure having a plurality of rail surfaces, each of the plurality of rail surfaces including a pre-defined rail slot pattern, the pre-defined rail slot pattern receiving at least one fastener; at least one unit .
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,699,597.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses an apparatus for at least one rail structure having a plurality of surfaces, each of the plurality of surfaces including a pre-defined slot pattern, the pre-defined slot pattern receiving at least one fastener; at least one unit including at least one of the at least one rail structures, the at least one unit forming a support structure for at least one module; at least one connector operably coupling the at least one unit to the at least one module, the at least one connector including a first surface and a second surface, the first surface including a plurality of protrusions operably coupling with at least one of at least four surfaces in the pre-defined slot pattern, the second surface including at least one hole receiving the at least one fastener, the second surface operably coupling with at least one portion of the at least one module whereas the reference U.S. Patent claim is directed to an apparatus for at least one rail structure having a plurality of rail surfaces, each of the plurality of rail surfaces including a pre-defined rail slot pattern, the .
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,699,597.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses an apparatus for a base including at least one extrusion; a plurality of components including: at least one mechanical component attached, by a first at least one connector, to the base, the first at least one connector including an indexable bracket whereas the reference U.S. Patent claim is directed to an apparatus for a base including at least one extrusion; at least one mechanical component attached, by a first at least one connector, to the base, the first at least one connector including an indexable connector, the indexable connector including a first piece, the first piece including a first 
Claim 18 is not patentably distinct from at least claim 17 of the referenced U.S. Patent because the U.S. Patent claims are inclusive of the features recited in the instant claims (see at least limitation 2 of U.S. Patent claim 17).
Furthermore, claims 4-9, 12-16, and 19-20 of the instant application contain substantially identical claimed subject matter to claims 5-10 and 12-19 of the referenced U.S. Patent.
Claims 2, 3, and 10 are rejected as depending from a rejected base claim.
Prior Art
No prior art has been applied to claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715